UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14287 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 52-2107911 (State of incorporation) (I.R.S. Employer Identification No.) Two Democracy Center 6903 Rockledge Drive, Bethesda, Maryland 20817 (301) 564-3200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No ý As of October 31, 2011, there were 121,988,404 shares of the registrant’s Common Stock issued and outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Condensed Balance Sheets at September 30, 2011 and December 31, 2010 (Unaudited) 4 Consolidated Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Condensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 57 Item 4. Controls and Procedures 58 PART II – OTHER INFORMATION Item 1. Legal Proceedings 59 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 6. Exhibits 72 Signatures 73 Exhibit Index 74 This quarterly report on Form 10-Q, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part I, Item2, contains “forward-looking statements” – that is, statements related to future events. In this context, forward-looking statements may address our expected future business and financial performance, and often contain words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “will” and other words of similar meaning. Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For USEC, particular risks and uncertainties that could cause our actual future results to differ materially from those expressed in our forward-looking statements include, but are not limited to: risks related to the deployment of the American Centrifuge technology, including risks related to performance, cost, schedule and financing; the outcome of ongoing discussions with the U.S. Department of Energy (“DOE”) regarding the research, development and demonstration (“RD&D”) program, including uncertainty regarding the timing, amount and availability of funding for such RD&D program and the dependency of government funding on Congressional appropriations and the potential for us to make a decision at any time to further reduce spending and demobilize the project based on the timing and likelihood of an agreement with DOE and any government funding; the impact of any conditions that are placed on us or on the American Centrifuge project in connection with or as a condition to the RD&D program or other funding, including a restructuring of our role and investment in the project; the potential for a decision to demobilizethe project in the near term and the impact of such a decision on our business and prospects; limitations on our ability to provide any required cost sharing under the RD&D program; the ultimate success of efforts to obtain a DOE loan guarantee for the American Centrifuge project, including the ability through the RD&D program or otherwise to address the concerns raised by DOE with respect to the financial and project execution depth of the project, and the timing and terms thereof; our ability to reach agreement with DOE on acceptable terms of a conditional commitment, including the timing of any decision and the determination of credit subsidy cost, 2 and our ability to meet all required conditions to funding; our ability to obtain additional financing beyond the $2 billion of DOE loan guarantee funding for which we have applied, including our success in obtaining Japanese export credit agency financing of $1 billion; the impact of actions we have taken or may take to reduce spending on the American Centrifuge project, including the potential loss of key suppliers and employees, and potential impacts to cost and schedule; the impact of delays in the American Centrifuge project and uncertainty regarding our ability to remobilize the project; the outcome of any discussions with DOE regarding modifications needed to the remaining milestones under the June 2002 DOE-USEC Agreement and the potential for DOE to seek to exercise its remedies under such agreement; risks related to the completion of the remaining two phases of the three-phased strategic investment by ToshibaCorporation (“Toshiba”) andBabcock & Wilcox Investment Company (“B&W”), including uncertainty regarding the potential participation of Toshiba and B&W in any potential project structure that may be required under the RD&D program, the failure to finalize any extension of the standstill agreement that expired on October 31, 2011 if an agreement is not reached between USEC and DOE on a framework for the RD&D program and the potential for immediate termination of the securities purchase agreement governing their investments; certain restrictions that may be placed on our business as a result of the transactions with Toshiba and B&W; our ability to achieve the benefits of any strategic relationships with Toshiba and B&W; our ability to extend, renew or replace our credit facility that matures on May 31, 2012; restrictions in our credit facility that may impact our operating and financial flexibility and spending on the American Centrifuge project; our ability to actively manage and enhance our liquidity and working capital and the potential adverse consequences of any actions taken on the long term value of our ongoing operations; uncertainty regarding the cost of electric power used at our gaseous diffusion plant; the economics of extended Paducah plant operations beyond May 2012, including our ability to negotiate an acceptable power arrangement, our ability to obtain a contract to enrich DOE’s depleted uranium and sufficient market demand for the remaining output; our dependence on deliveries of LEU from Russia under a commercial agreement (the “Russian Contract”) with a Russian government entity known as Techsnabexport (“TENEX”) and on a single production facility and the potential for us to cease being a producer of LEU in the event of a decision to shut down Paducah operations; risks related to the implementing agreements needed for our new supply contract with TENEX to become effective; limitations on our ability to import the Russian LEU we buy under the new supply contract into the United States and other countries; our inability under many existing long-term contracts to directly pass on to customers increases in our costs; the decrease or elimination of duties charged on imports of foreign-produced low enriched uranium; pricing trends and demand in the uranium and enrichment markets and their impact on our profitability; movement and timing of customer orders; changes to, or termination of, our contracts with the U.S. government, risks related to delays in payment for our contract services work performed for DOE; changes in U.S. government priorities and the availability of government funding, including loan guarantees; the impact of government regulation by DOE and the U.S. Nuclear Regulatory Commission; the outcome of legal proceedings and other contingencies (including lawsuits and government investigations or audits); the competitive environment for our products and services; changes in the nuclear energy industry; the impact of the March 2011 disaster in Fukushima on the nuclear industry and on our business, results of operations and prospects; the impact of volatile financial market conditions on our business, liquidity, prospects, pension assets and credit and insurance facilities; uncertainty regarding the continued capitalization of certain assets related to the American Centrifuge Plant and the impact of a potential impairment of these assets on our results of operations and our deferred tax assets, including the potential for a valuation allowance; the impact of potential changes in the ownership of our stock on our ability to realize the value of our deferred tax benefits; the timing of recognition of previously deferred revenue; and other risks and uncertainties discussed in this and our other filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2010 (“10-K”). Revenue and operating results can fluctuate significantly from quarter to quarter, and in some cases, year to year. For a discussion of these risks and uncertainties and other factors that may affect our future results, please see Item 1A entitled “Risk Factors” and the other sections of this report and our 10-K, which are available on our website at www.usec.com.Readers are urged to carefully review and consider the various disclosures made in this report and in our other filings with the Securities and Exchange Commissionthat attempt to advise interested parties of the risks and factors that may affect our business. We do not undertake to update our forward-looking statements except as required by law. 3 USEC Inc. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (millions) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Deferred costs associated with deferred revenue Other current assets Total Current Assets Property, Plant and Equipment, net Other Long-Term Assets Deferred income taxes Deposits for surety bonds Deferred financing costs, net Goodwill Total Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Payables under Russian Contract Inventories owed to customers and suppliers Deferred revenue and advances from customers Credit facility term loan - Total Current Liabilities Long-Term Debt Convertible Preferred Stock Other Long-Term Liabilities Depleted uranium disposition Postretirement health and life benefit obligations Pension benefit liabilities Other liabilities Total Other Long-Term Liabilities Commitments and Contingencies (Note 12) Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated condensed financial statements. 4 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (millions, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Separative work units $ Uranium Contract services Total Revenue Cost of Sales: Separative work units and uranium Contract services Total Cost of Sales Gross profit Advanced technology costs Selling, general and administrative Other (income) - ) ) ) Operating income (loss) ) ) Preferred stock issuance costs - - Interest expense Interest (income) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share – basic $ ) $ $ ) $ ) Net income (loss) per share – diluted $ ) $ $ ) $ ) Weighted-average number of shares outstanding: Basic Diluted See notes to consolidated condensed financial statements. 5 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (millions) Nine Months Ended September 30, Cash Flows from Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided byoperating activities: Depreciation and amortization Deferred income taxes Other non-cash income on release of disposal obligation ) ) Preferred stock issuance costs and capitalized dividends paid-in-kind Gain on extinguishment of convertible senior notes ) - Changes in operating assets and liabilities: Accounts receivable – decrease (increase) ) Inventories, net – (increase) ) ) Payables under Russian Contract – increase Deferred revenue, net of deferred costs – increase Accrued depleted uranium disposition – increase (decrease) ) Accounts payable and other liabilities – (decrease) increase ) Other, net ) Net Cash Provided by Operating Activities Cash Flows Used in Investing Activities Capital expenditures ) ) Deposits for surety bonds – net (increase) decrease ) Net Cash (Used in) Investing Activities ) ) Cash Flows Used in Financing Activities Borrowings under revolving credit facility - Repayments under revolving credit facility - ) Proceeds from issuance of Series B-1 convertible preferred stock and warrants - Payments for deferred financing costs and preferred stock issuance costs ) ) Common stock issued (purchased), net ) ) Net Cash Provided by (Used in) Financing Activities ) Net (Decrease) Increase ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Interest paid, net of amount capitalized $
